193 F.2d 875
Loretta Starvus STACK, Al Richmond, Philip MarshallConnelly, Dorothy Rosenblum Healey, Ernest Otto Fox, WilliamSchneiderman, Carl Rude Lambert, Henry Steinberg, OletaO'Connor Yates, Rose Chernin Kusnitz, Mary Bernadette Doyle,and Albert Jason Lima, Appellants,v.UNITED STATES of America, Appellee.
No. 13180.
United States Court of Appeals Ninth Circuit.
Dec. 7, 1951.

Ben Margolis, A. L. Wirin, Daniel G. Marshall, Leo Branton, Jr. and Alexander H. Schullman, all of Los Angeles, Cal., Norman Leonard, San Francisco, Cal., and Leo A. Sullivan, Oakland, Cal., for appellants.
Walter S. Binns, Acting U.S. Atty., Los Angeles, Cal., for appellee.
Before DENMAN, Chief Judge, and MATHEWS, STEPHENS, HEALY, BONE, ORR and POPE, Circuit Judges.
PER CURIAM.


1
The order denying the motion of appellants to reduce the bail of $50,000.00 is reversed.  The case is remanded and the district court ordered to enter orders as follows:

For each of the appealing defendants
Loretta Starvus Stack
William Schneiderman
Albert Jason Lima
Carl Rude Lambert
Oleta O'Connor Yates
Henry Steinberg
Mary Bernadette Doyle

2
an order that he or she be released from confinement upon the posting of bail in the sum of $10,000.00 cash or bond conditioned as required by law, to be approved by the District Court for the Southern District of California and filed with the Clerk of that court.


3
For each of the following appealing defendants

Al Richmond
Philip Marshall Connelly
Dorothy Rosenblum Healey
Rose Chernin Kusnitz
Ernest Otto Fox

4
an order that he or she be released from confinement upon the posting of bail in the sum of $5,000.00 cash or bond conditioned as required by law, to be approved by the district court for the Southern District of California and filed with the Clerk of that court.


5
WILLIAM DENMAN Chief Judge ALBERT LEE STEPHENS Circuit Judge WILLIAM HEALY Circuit Judge WALTER L. POPE Circuit Judge


6
BONE and ORR, Circuit Judges (concurring in part and dissenting in part).


7
We concur in the order of the District Court denying the motion to reduce bail theretofore fixed in the sum of $50,000.


8
We dissent from the order of this court fixing bail of certain of the appealing defendants in the sum of $5,000, for the reason that we deem said amounts to be inadequate.


9
HOMER T. BONE WM. E. ORR United States Circuit Judges.


10
MATHEWS, Circuit Judge (dissenting).


11
On the grounds and for the reasons stated in its opinion, United States v. Schneiderman, D.C.S.D. Cal., 102 F. Supp. 52, the District Court's order should be affirmed.